UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

AMANDA H.,

                              Plaintiff,

v.                                                           3:18-CV-0465
                                                             (CFH)
ANDREW M. SAUL, 1
Commissioner of Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                          OF COUNSEL:

LACHMAN & GORTON                                      PETER A. GORTON, ESQ.
 Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                           LAUREN E. MYERS, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, New York 10278

CHRISTIAN F. HUMMEL
United States Magistrate Judge


                          MEMORANDUM-DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Amanda H.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the

Commissioner”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion



1        Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. The Clerk of
Court is respectfully directed to amend the caption.
for judgment on the pleadings and Defendant’s motion for judgment on the pleadings.

(Dkt. Nos. 10 and 13.) For the reasons set forth below, Plaintiff’s motion for judgment

on the pleadings is granted and Defendant’s motion for judgment on the pleadings is

denied.

                                        I.      BACKGROUND

        Plaintiff was born in 1982, making her 27 years old at the alleged onset date and

35 years old at the ALJ’s February 2018 decision. Plaintiff reported completing the

eighth grade and obtaining a GED. Plaintiff has no past relevant work. At the initial

level, Plaintiff alleged disability due to bipolar disorder, anxiety, depression, and back

pain.

                                     B.       Procedural History

        On October 15, 2012, Plaintiff applied for a period of disability and disability

insurance benefits as well as Supplemental Security Income, alleging an onset date of

February 3, 2010. Plaintiff’s applications were initially denied on February 27, 2013,

after which she timely requested a hearing before an Administrative Law Judge (“ALJ”).

Plaintiff appeared at hearings before ALJ Elizabeth Koennecke on July 14, 2014, and

August 26, 2014. (T. 32-56, 689-713.) 2 On October 28, 2014, ALJ Koennecke issued

a written decision finding Plaintiff was not disabled under the Social Security Act. (T.

12-31, 649-68.) On April 25, 2016, the Appeals Council denied Plaintiff’s request for

review, making the ALJ’s decision the final decision of the Commissioner. (T. 1-6, 669-

74.)



2
        The Administrative Transcript is found at Dkt. No. 9. Citations to the Administrative Transcript will
be referenced as “T.” and the Bates-stamped page numbers as set forth therein will be used rather than
the page numbers assigned by the Court’s CM/ECF electronic filing system.
        Plaintiff filed a Complaint in the United States District Court for the Northern

District of New York and United States Magistrate Judge Daniel J. Stewart ordered

remand for further administrative proceedings pursuant to Sentence Four of 42 U.S.C. §

405(g) upon stipulation of the parties on March 21, 2017. (T. 630, 647-48, 677-80.) On

July 28, 2017, the Appeals Council remanded the case to the ALJ indicating the

“hearing decision did not fully address the concerns raised by multiple medical sources

as to [Plaintiff’s] ability to work for a full workweek without an excessive number of

absences” and that the decision did not fully address alcohol abuse, which independent

examiner Robert Russell, Ed.D., referred to as a primary impairment. (T. 355-71, 644,

681-85.) The Appeals Council indicated Plaintiff’s “work attendance should have been

addressed in more detail, in particular, as the vocational expert’s testimony specified

that an absence of one or more days per month would exclude jobs an individual with

[Plaintiff’s] [RFC] could perform, and this testimony was accepted in the decision.” (T.

644, 683.)

        The Appeals Council instructed that, upon remand, the ALJ was to “[g]ive further

consideration to [Plaintiff’s residual functional capacity]” including evaluating the non-

treating source opinion 3 and non-examining source opinion of E. Kamin, Ph.D.,

pursuant to the provisions of 20 C.F.R. §§ 404.1527 and 416.927, “explain the weight

given to such opinion evidence[,]” “further evaluate [Plaintiff’s] alleged symptoms[,]” and,

“[i]f warranted, obtain supplemental evidence from a vocational expert to clarify the

effect of the assessed limitations on [Plaintiff’s] occupational base.” (T. 645, 684.)


3
        It is unclear whether the non-treating source opinion identified by the Appeals Council was that of
consultative examiner Mary Ann Moore, Psy.D., (whose opinion had previously been discounted by ALJ
Koennecke as too vague) or that of Dr. Russell (whose statements the Appeals Council indicated did not
appear overstated). (T. 683-84.)
       Plaintiff appeared at a subsequent administrative hearing before ALJ Koennecke

on January 24, 2018. (T. 628-41.) On February 1, 2018, the ALJ issued a written

decision finding Plaintiff was not disabled under the Social Security Act. (T. 606-27.)

Plaintiff then filed a new Complaint in the United States District Court for the Northern

District of New York on April 16, 2018. (Dkt. No. 1.)

                                   C.      ALJ’s Decision

       First, the ALJ found that Plaintiff last met the insured status requirements of the

Social Security Act on June 30, 2012. (T. 612.) Second, the ALJ found that Plaintiff

has not engaged in substantial gainful activity since February 3, 2010, the alleged onset

date. (Id.) Third, the ALJ found that Plaintiff’s mental impairment is a severe

impairment. (Id.) Fourth, the ALJ found that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (T. 613-14.)

Specifically, the ALJ considered Listings 12.04 (depressive, bipolar and related

disorders) and 12.06 (anxiety and obsessive-compulsive disorders). (Id.) Fifth, the ALJ

found that Plaintiff has the residual functional capacity (“RFC”) to perform a full range of

work at all exertional levels while retaining the ability to

              understand and follow simple instructions and directions,
              perform simple tasks with supervision and independently,
              maintain attention and concentration for simple tasks,
              regularly attend to a routine and maintain a schedule, and
              relate to and interact with others to the extent necessary to
              carry out simple tasks, but [Plaintiff] should avoid work
              requiring more complex interaction or joint efforts to achieve
              work goals. [She] is able to engage in superficial contact with
              the public. [She] is able to handle work-related stress, in that
              she is able to make simple decisions directly related to the
              completion of her tasks and work in a stable, unchanging work
              environment.
(T. 615.) Sixth, the ALJ found that Plaintiff has no past relevant work. (T. 619.)

Seventh, and lastly, the ALJ found that Plaintiff is capable of performing other jobs

existing in significant numbers in the national economy. (T. 619-20.) The ALJ therefore

concluded that Plaintiff is not disabled.

                                     D.     Arguments

               1.     Plaintiff’s Motion for Judgment on the Pleadings

       Plaintiff argues that the ALJ failed to properly assess Plaintiff’s limitations in work

pace and attendance and improperly substituted “her opinion for undisputed medical

opinion” on these issues. (Dkt. No. 10, at 12-16 [Pl.’s Mem. of Law].) Plaintiff maintains

that Dr. Russell, Dr. Moore, treating provider Darlene Denzien, D.O., and non-

examining consultant Dr. Kamin all assessed limitations to Plaintiff’s ability “to meet

employer expectations for work pace and attendance” and that the “ALJ does not cite to

any contradictory medical opinions on these issues.” (Id. at 13-14.) Plaintiff also

contends that the “ALJ does not actually engage in any analysis addressing the issues

of work pace or attendance” and that Dr. Kamin’s opinion provides no explanation and,

therefore, his opinion cannot be given any weight. (Id. at 14-16.)

       Plaintiff next argues that the ALJ failed to comply with the Appeals Council’s

remand order. (Id. at 17-18.) Specifically, Plaintiff contends that the ALJ did not

address the Appeals Council’s remand instructions and failed to fully address the

concerns of multiple medical sources as to the ability to complete a full work week

without an excessive number of absences. (Id. at 17.) Plaintiff also argues that the

Appeals Council noted that the ALJ previously improperly concluded that Dr. Moore’s

opinion was too vague and again found this opinion too vague, declining to adopt its
findings, despite the Appeal’s Council’s conclusion that it did not indicate vagueness.

(Id.) Plaintiff additionally contends that the ALJ again gave Dr. Russell’s opinion

minimal weight despite the Appeals Council’s conclusion his statements did not appear

overstated. (Id.; T. 683.) Plaintiff points out that the Appeals Council directed the ALJ

to clarify the extent of absenteeism and that the sources found too vague by the ALJ

were Defendant’s sources and could only be contacted by the ALJ. (Id. at 17-18.)

       Plaintiff also contends that the ALJ made improper credibility determinations

based on Plaintiff’s work history and “intermittent” treatment. (Id. at 18-20.) Plaintiff

maintains that her poor work history “provides concrete, historically based evidence that

she does not have the mental functioning to engage in full time work on a regular and

continuing basis.” (Id. at 19.) Plaintiff also contends her treatment and “failure to make

all appointments only exemplifies the difficulties she will experience in work pace and

attendance due to her psychiatric impairments.” (Id. at 19-20.)

       Plaintiff argues that the ALJ improperly assessed the medical evidence. (Id. at

20-25.) Plaintiff contends that the ALJ gave significant weight to Dr. Moore’s opinion,

but failed to properly account for her findings in the RFC determination. (Id. at 20.)

Plaintiff also argues that the ALJ erred in giving Dr. Russell’s opinion minimal weight

rather than great weight because (1) he examined Plaintiff and performed testing on two

separate occasions; (2) his findings are supported by the opinions of Dr. Moore and Dr.

Kamin; (3) his opinions are consistent with the overall medical evidence; (4) he is a

specialist; and (5) he performed an extensive, thorough evaluation and psychological

testing. (Id. at 21-23.)
       Plaintiff contends the ALJ erred in failing to give weight to Dr. Kamin’s finding of

moderate diminishment to the ability to maintain a regular schedule or keep a normal

work pace. (Id. at 23.) Plaintiff maintains that the ALJ erred in affording minimal weight

to Dr. Denzien’s opinion, and that this opinion should have been afforded significant

weight because she examined Plaintiff on numerous occasions over a long period of

time, she has a lengthy treating relationship with Plaintiff, her opinions are consistent

with the opinions of Dr. Russell, Dr. Moore, and portions of Dr. Kamin’s opinion, her

findings are consistent with the medical records, and she has extensive experience in

psychiatric care and treatment and should therefore be considered a specialist. (Id. at

23-25.)

       Plaintiff contends that the ALJ’s RFC concerning Plaintiff’s ability to interact with

others, handle work-related stress, and/or make decisions is not supported by

substantial evidence. (Id. at 25-26.) Plaintiff maintains that the ALJ did not properly

account for Plaintiff’s difficulties in dealing with stress. (Id. at 26.) Finally, Plaintiff

argues that Defendant did not sustain the Commissioner’s burden at Step Five because

the VE’s testimony was unreliable as it was based on a flawed and incomplete

hypothetical question. (Id. at 27.)

       Defendant argues that the ALJ appropriately complied with the Appeals Council’s

remand order because the ALJ considered the maximum RFC supported by the record,

evaluated the opinion evidence based on the regulations, and addressed Plaintiff’s

ability to work without excessive absences. (Dkt. No. 13, at 7-8 [Def.’s Mem. of Law].)

Defendant also contends that substantial evidence supports the ALJ’s RFC finding

because “the ALJ properly reviewed all of the pertinent medical evidence, and provided
a sound rationale for the RFC finding.” (Id. at 8-17.) Defendant also argues that the

ALJ properly evaluated Plaintiff’s symptoms under the regulations. (Id. at 17-18.)

Defendant maintains that the Commissioner met his burden at Step Five because the

ALJ appropriately relied on the vocational expert testimony. (Id. at 18.)



                              II.    LEGAL STANDARDS

                               A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to

“more than a mere scintilla,” and has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where evidence is deemed

susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).
       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If

supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the

court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                              B.       Sequential Evaluation

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987).

The five-step process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
               education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant’s severe
               impairment, he has the residual functional capacity to perform
               his past work. Finally, if the claimant is unable to perform his
               past work, the [Commissioner] then determines whether there
               is other work which the claimant could perform. Under the
               cases previously discussed, the claimant bears the burden of
               the proof as to the first four steps, while the [Commissioner]
               must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                       III.   ANALYSIS

          A.      Whether the ALJ Complied with the Appeals Council’s Remand
                  Order and Properly Considered the Opinion Evidence and RFC


       The regulations provide that upon remand an ALJ “shall take any action that is

ordered by the Appeals Council and may take any additional action that is not

inconsistent with the Appeals Council's remand order.” 20 C.F.R. § 404.977(b).

Accordingly, reviewing courts have found that failure to comply with the Appeals

Council’s remand order may be ground for remand. See Mortise v. Astrue, 713 F.

Supp. 2d 111, 120-24 (N.D.N.Y. 2010) (remanding based on the ALJ's failure to comply

with the Appeals Council's remand order to follow the treating physician rule); Gorman

v. Astrue, 08-CV-0251, 2009 WL 4884469, at *10 (N.D.N.Y. Dec. 10, 2009) (remanding,

in part, based on the ALJ's failure to comply with the Appeals Council's remand order to

follow the treating physician rule).
                        1. The ALJ’s Analysis of the Opinion Evidence

       In February 2013, consultative examiner Dr. Moore noted Plaintiff was quite

anxious throughout the evaluation and exhibited restless motor behavior (including

scratching at her neck, back and arms) and initially demonstrated poor eye contact

which improved. (T. 453.) Plaintiff also had a nervous affect and anxious mood,

impaired attention and concentration possibly due to learning issues and anxiety,

generally intact recent and remote memory skills, fair insight, and fair-to-poor judgment

with anxiety and depression. (T. 454.) Dr. Moore diagnosed panic disorder with

agoraphobia, posttraumatic stress disorder, bipolar II disorder without psychotic

features, alcohol abuse in remission, and cannabis abuse in remission and opined that

Plaintiff could

                  follow and understand simple directions and instructions,
                  perform simple rote tasks under supervision, and consistently
                  perform simple tasks. She did show difficulty with attention
                  and concentration. Memory was intact. She has the ability to
                  learn simplistic and complex tasks, although it would take her
                  longer to learn and retain the complex information. However,
                  she has difficulty dealing with stress. She is exhibiting
                  depression and bipolar as well as agoraphobia which would
                  cause problems relating adequately with others, making
                  appropriate work decisions, and maintaining a regular work
                  schedule. The results of the examination appear to be
                  consistent with psychiatric issues, that may significantly
                  interfere with [her] ability to function on a daily basis.

(T. 455-56.)

       The ALJ noted that “Dr. Moore opined that, despite difficulty dealing with stress,

[Plaintiff] is able to follow and understand simple instructions and directions, perform

simple rote tasks under supervision, perform simple tasks consistently, and learn

simplistic tasks.” (T. 455, 617.) The ALJ subsequently indicated she gave significant
weight to Dr. Moore’s opinion due to her programmatic expertise and the “relative

consistency” of her opinion with the overall medical evidence. (T. 617.) The ALJ

indicated, however, that Dr. Moore’s statements that Plaintiff “‘has difficulty dealing with

stress’” and “‘problems relating adequately with others, making appropriate work

decisions, and maintaining a regular work schedule’ are vague, non-specific, and

unquantified.” (T. 455, 617.)

       In February 2013, as part of the initial determination, Dr. Kamin opined that

Plaintiff had mild restriction of activities of daily living, moderate difficulties in

maintaining social functioning and concentration, persistence or pace, and no repeated

episodes of decompensation of extended duration; Dr. Kamin also indicated that

Plaintiff retained the ability to perform simple work. (T. 66-70.) The ALJ afforded

significant weight to Dr. Kamin’s opinion because of programmatic expertise and

relative consistency with the overall medical evidence. (T. 617.)

       In November 2009, Dr. Russell completed a psychological evaluation noting

Plaintiff’s poor work history and history of behavioral problems, fighting, and alcohol

abuse. (T. 357-58.) He noted Plaintiff met the criteria for alcohol abuse and she might

have reduced the frequency of her drinking over the years, but she still had a significant

problem with her alcohol usage. (T. 360.) Dr. Russell diagnosed alcohol abuse in

partial remission, major depressive disorder (recurrent, moderate), and paranoid and

borderline personality disorders. (Id.) Dr. Russell noted

               [a]lthough she may well be able to secure a position,
               somewhere, her lack of reliability and her temper are likely to
               make sustained employment improbable. Her abrasive and
               chronic personality disorders are likely to interfere with her
               getting along with others on the job and her depression may
               interfere with her getting motivated to report to work.
(Id.) In September 2012, Dr. Russell completed an addendum, noting that Plaintiff had

never followed through with referrals to mental health services in the past, but had

recently started counseling and medication management. (T. 366.) He indicated that

her “ability to work will be severely impaired by her abrasive personality style and her

inability to maintain cordial and cooperative interpersonal relations on the job.” (Id.) At

that time, he added a diagnosis of antisocial personality disorder because it fit her basic

interpersonal style even though she did not have an extensive criminal history. (T. 366-

67.) Dr. Russell noted that “[i]n addition to her having conflicts with coworkers and

supervisors, she is likely to be irresponsible with showing up to work” as part of her

antisocial personality style and that she “may be able to secure a job but it is unlikely

that she will be able to sustain employment over time . . . [h]er [] personality disorders

are significant and likely to sabotage her relationships with supervisors, coworkers

and/or customers.” (Id.)

       The ALJ afforded minimal weight to Dr. Russell’s November 2009 and

September 2012 opinions “because they are inconsistent with the overall medical

evidence, including the opinions of psychologist Moore and psychological consultant

Kamin.” (T. 355-71, 618.) The ALJ also indicated that she gave minimal weight to

these assessments because Dr. Russell did not have a treating relationship with Plaintiff

and his assessed Global Assessment of Functioning (“GAF”) scores did not provide a

view of Plaintiff’s functioning over an extended period of time. (T. 618.) The ALJ stated

that Dr. Russell’s “conclusions are based only on [Plaintiff’s] reporting which is not in

pursuit of treatment, but in pursuit of benefits,” that Dr. Russell did not provide an

appropriate function-by-function assessment of Plaintiff’s mental work-related abilities,
and that his observations appeared to be based mainly on Plaintiff’s self-reports. (Id.)

Finally, the ALJ indicated that Dr. Russell included alcohol abuse as Plaintiff’s primary

impairment, but that Plaintiff testified that she had not used alcohol in seven years and

alcohol issues were not mentioned consistently in the record. (Id.)

       In May 2014, primary care physician Dr. Denzien noted Plaintiff’s bipolar disorder

and agoraphobia and opined that Plaintiff had (1) marked limitations in the ability to

maintain attention and concentration, perform activities within a schedule, maintain

regular attendance and/or be punctual within customary tolerances, complete a normal

work day and workweek without interruptions from psychological based symptoms,

perform at a consistent pace without an unreasonable number or length of rest periods,

accept instructions and respond appropriately to criticism from supervisors, and get

along with coworkers; (2) medium limitations in the ability to interact appropriately with

the general public; and (3) extreme limitations in the ability to respond appropriately to

ordinary stressors in a work setting with simple tasks. (T. 595-96.) Dr. Denzien also

opined that Plaintiff would be off-task more than 33 percent of the day and absent three

or more days per month and indicated that these limitations had been present since July

2007. (T. 596). The record also contains multiple assessment forms that Dr. Denzien

submitted to the Broome County Department of Social Services between 2012 and

2015 indicating Plaintiff was not able to work for varying lengths of time and had

difficulty keeping her appointments. (T. 269, 292, 369-71, 538, 877, 875.)

       The ALJ afforded “minimal weight to the May 2014 check-box medical source

statement” from Dr. Denzien “because it is not consistent with the overall medical

evidence, including her own treatment notes and the opinions of psychologist Moore
and psychological consultant Kamin.” (T. 618, 594-97.) The ALJ noted that Dr.

Denzien is not a psychologist and “her treatment notes contain minimal positive clinical

findings from appropriate mental status examinations.” (T. 266-354, 539-93, 598-605,

618.) The ALJ indicated that Dr. Denzien’s “marked” or “extreme” limitation findings

“appear quite inconsistent with [Plaintiff’s] activities of daily living,” and that Dr. Denzien

offered no clinical findings establishing Plaintiff would be off-task more than 33 percent

of the work day and absent for more than three days per month. (T. 618.) The ALJ also

noted that she requested a clarification on the absences and off-task time, but Plaintiff’s

“attorney provided no additional evidence pertaining to this issue.” (T. 618, 716-17.)

The ALJ noted a gap in Plaintiff’s treatment with Dr. Denzien between April 2010 and

May 2012, during which “Dr. Denzien opined [Plaintiff] had no work-related functional

limitations, stating that ‘since [she] did not come for appointments, I assume she is all

better.’” (T. 296, 368, 618.) The ALJ additionally gave no weight to Dr. Denzien’s

reports for the Broome County Department of Social Services “because they do not

contain an appropriate function-by-function assessment of [Plaintiff’s] mental work-

related abilities and because they are inconsistent with the overall medical evidence.”

(T. 269, 369-71, 538, 619.)

                                      2. Court’s Analysis

       In her decision, the ALJ acknowledged that, pursuant to the District Court

remand order, the Appeals Council directed her to

       (1) give further consideration to [Plaintiff’s] maximum [RFC] during the entire period
       at issue; (2) further evaluate [Plaintiff’s] alleged symptoms and provide rationale in
       accordance with the Regulations; (3) if warranted by the expanded record, obtain
       supplemental evidence from a vocational expert; and (4) if necessary, conduct
       further proceedings to determine whether alcoholism is a contributing factor
       material to the finding of disability.
(T. 609.) The ALJ further noted that she specifically looked at whether alcohol abuse

was a severe impairment and that Plaintiff testified her last use was seven years prior.

(T. 613.) The ALJ indicated that, aside from the one comment from Dr. Russell, “this

concern is not repeated throughout the record.” (Id.) Additionally, the ALJ noted that

she requested a clarification on the absences and off-task time, but that Plaintiff’s

“attorney provided no additional evidence pertaining to this issue.” (T. 618, 716-17.)

       The Court finds that the ALJ’s summary of the Appeals Council’s remand

instructions and her notations regarding alcohol abuse and absences/off-task time do

not fully appreciate the Appeals Council’s instructions, nor does the ALJ’s decision fully

comply with those instructions. (T. 617-19, 644-45, 683-84.) Not only does the ALJ

reiterate her conclusions regarding the opinions from Dr. Moore and Dr. Russell despite

the Appeals Council’s observations that Dr. Moore’s opinion did not indicate vagueness

and Dr. Russell’s “statements similarly did not appear overstated,” but the ALJ’s opinion

analysis in her opinion appears to be a near mirror image of her analysis from her

October 2014 opinion. (T. 22-24, 617-19, 683-84.) Apart from adding a few sentences

regarding Dr. Russell’s conclusion on alcohol abuse and noting her own request for

clarification on absences/time off-task, the ALJ does not address the issues the Appeals

Council identified or add any additional analysis indicating that she considered those

issues when weighing the opinion evidence and determining Plaintiff’s RFC. (T. 617-

19.) The ALJ’s nominal additions are not sufficient to allow for meaningful judicial

review in this case.

       The ALJ is required to provide rationale in the written decision sufficient to allow

this Court to conduct an adequate review of her findings. Hamedallah ex rel. E.B. v.
Astrue, 876 F. Supp. 2d 133, 142 (N.D.N.Y. 2012) (“A court ‘cannot . . . conduct a

review that is both limited and meaningful if the ALJ does not state with sufficient clarity

the legal rules being applied and the weight accorded the evidence considered.’”)

(quoting Morgan on behalf of Morgan v. Chater, 913 F. Supp. 184, 188-89 (W.D.N.Y.

1996)); Booker v. Astrue, 07-CV-0646, 2011 WL 3735808, at *5 (N.D.N.Y. Aug 24,

2011) (“The crucial factors in an ALJ’s decision must be set forth in sufficient detail as to

enable meaningful review by the court.”) (citing Ferraris v. Heckler, 728 F.2d 582, 587

(2d Cir. 1984)); Hickman ex rel. M.A.H. v. Astrue, 728 F. Supp. 2d 168, 173 (N.D.N.Y.

2010) (“The ALJ must ‘build an accurate and logical bridge from the evidence to [his]

conclusion to enable a meaningful review.’”) (quoting Steele v. Barnhart, 290 F.3d 936,

941 (7th Cir. 2002)). Because the ALJ’s February 2018 analysis bears almost no

difference from her October 2014 decision, the Court cannot determine whether she

fully complied with the Appeals Council’s remand order and adequately addressed the

issues identified therein. Likewise, the Court cannot determine whether the ALJ

properly considered the opinion evidence and Plaintiff’s RFC. For the reasons above,

the Court cannot conclude that the ALJ complied with the Appeals Council’s remand

order or that substantial evidence supports the ALJ’s analysis of the opinion evidence

and Plaintiff’s RFC. Remand is therefore required on these bases.

       Further, the Appeals Council should consider assigning this case on remand to a

different ALJ pursuant to HALLEX I-2-1-55(D). 1993 WL 642977. Although the

decision “whether to assign a new ALJ on remand is generally a determination for the

Commissioner” and Plaintiff has not asked the Court for such relief, the Commissioner

“should consider in [his] discretion whether the case warrants a ‘fresh look’ by a new
ALJ.” Dioguardi v. Comm’r of Soc. Sec., 445 F. Supp. 2d 288, 300-01 (W.D.N.Y. 2006)

(citing Nunez v. Barnhart, 01-CV-5714, 2002 WL 31010291 (E.D.N.Y. Sept. 9, 2002);

Hartnett v. Apfel, 21 F. Supp. 2d 217, 222 (E.D.N.Y. 1998)).



       3.     Whether Substantial Evidence Supports the ALJ’s Analysis of
              Plaintiff’s Symptoms and the Step Five Determination

       Because remand is required on other grounds, the Court declines to reach

findings on Plaintiff’s arguments regarding the ALJ’s evaluation of Plaintiff’s symptoms

and the Step Five determination. (Dkt. No. 10, at 18-20, 27 [Pl.’s Mem. of Law].)

However, the ALJ’s errors in complying with the Appeals Council’s remand order and

considering the medical opinion evidence along with Plaintiff’s RFC tainted her

evaluation of Plaintiff’s symptoms and the Step Five determination. On remand, the

ALJ should conduct a new analysis pertaining to Plaintiff’s symptoms as well as a new

Step Five determination.



                                      IV. CONCLUSION

       WHEREFORE, for the reason set forth herein, it is hereby

              ORDERED, that Plaintiff’s motion for judgment on the pleadings (Dkt. No.

10) is GRANTED; and it is further

       ORDERED, that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

VACATED, and this case is REMANDED, pursuant to Sentence Four of 42 § U.S.C.

405(g) for proceedings consistent with this Decision and Order.
Dated: August 16, 2019
      Albany, New York
